Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered April 29, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s challenges to the prosecutor’s cross-examination are unpreserved (see People v Gonzalez, 55 NY2d 720 [1981]; People v Medina, 53 NY2d 951 [1981]), and we decline to review them in the interest of justice. Were we to review these claims, we would find that nothing in the cross-examination of defendant shifted the burden of proof or deprived defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]). Concur—Nardelli, J.P., Mazzarelli, Andrias, Gonzalez and Sweeny, JJ.